DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 05/16/22. Applicant has canceled claims 26-28, 37, and 40 without prejudice or disclaimer and further amends claims 21, 34, and 39. Applicant submits that originally filed specification and drawings fully support the subject matter of the amended and new claims. Claims 21-25, 29-36, and 38-39 remain pending in this application. Claims 21, 34, and 39 are the independent claims. A complete response to applicants arguments/remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 05/16/22, with respect to prior art rejections under 35 USC 102 and 103 have been fully considered and the rejections have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 21, 22, 23, 24, 25, 29, 30, 31, 32, 33, 34, 35, 36, 38 and 39 are allowed. These claims have been renumbered as 1-15.
Prior art reference Al-Kofahi et al. (US 20190147215 A1) discloses “a block diagram showing steps involved in the deep learning transformation steps illustrated as step 501/601 in FIGS. 5 and 6, respectively, for transforming the sample image into a cell probability map and a nuclei probability map. In step 701, the sample image, for example, sample image 51/61 in FIGS. 5 and 6, which may be optionally preprocessed, is provided to a processor such as the processor 42 of computing apparatus 40. In step 702, the sample image is divided into patches, for example, in an embodiment, the sample image is divided into 176×176 patches. The sample image may be divided into other sizes of patches suitable for its intended application. In step 703, each pixel of the patches is assigned a predicted label based on an applied training/prediction model. The label may be selected from a group of labels including but not limited to, nucleus, cell, and background labels. In step 704, the patches comprising the assigned labels are stitched to form a full predicted image with assigned respective labels. In step 705, the processor extracts a nuclei probability map, for example, nuclei probability map 52/62 of FIGS. 5 and 6, respectively, and a cell probability map, for example, 53/63 of FIGS. 5 and 6, respectively, based on the assigned predicted labels.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…receiving one or more digital images of a cytology specimen at a digital storage device;
extracting at least one cell patch from the one or more digital images;
identifying the at least one cell patch as belonging to either cell or background;
isolating one or more cell images using the digital images, wherein isolating the one or more cell images comprises isolating a set of individual images of cells within the cell patch using a segmentation system and/or a detection system; extracting one or more cellular features using the cell images; and determining a specimen category from the one or more cellular features using a trained output aggregation model.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application: 
17/457268
17/511871 - US 20220139533 A1
17/126596 and now US 11222424 B2 
17/159849 and now US 11176676 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665